DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 5 are currently pending and considered below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (Hereinafter Suzuki) (US 2020/0114961 A1) in view of Toko et al. (Hereinafter Toko) (US 2018/0057043 A1).

Regarding claim 1, Suzuki teaches a steering control device for a steering system including a housing, a turning shaft which is accommodated in the housing such that the turning shaft is able to reciprocate, and an actuator which applies a motor torque for causing the turning shaft to reciprocate using a motor as a drive source (See at least figure 1), the steering control device comprising an electronic control unit configured to: 
detect an absolute steering angle which is a rotation angle of a rotation shaft which is able to be converted into a turning angle of turning wheels connected to the turning shaft and which is expressed as an absolute angle including a range exceeding 360° (See at least paragraph 28 and 34; The reaction force ECU 40 calculates a reaction force torque instruction value, i.e., an instruction of torque to the reaction force motor 13, based on (i) a reaction force absolute angle A1 indicating a rotation amount (i.e., an absolute angle) of the steering shaft 12 accompanying the driver's steering operation, (ii) a steering torque Th and (iii) a vehicle speed Vc. Further, based on the reaction force torque instruction value, an operation signal for operating the inverter 15 is calculated. The absolute angle is a value that indicates the rotation angle of the steering wheel 11 for rotating the steering wheel 11 from a neutral position corresponding to a straight travel of the vehicle to a position corresponding to a right-most limit turn angle or a left-most limit turn angle of the tires 16. … A gear ratio for the steering shaft 12 is set to a value so that the steering shaft 12 rotates more than once (i.e., more than 360 degrees) while the steering wheel 11 is rotated from the neutral position to the position corresponding either to the right-most or the left-most limit turn angle of the tire 16. On the other hand, the rotation angle θm indicates the rotation angle of up to one rotation of each of the motors 13, 22 (i.e., up to 360°). Therefore, it may be understood that the rotation angle θm is a relative angle in comparison to the absolute angle A. Further, the rotation number TC is a value counted up for rotation of every angle area, which may be an area defined by dividing one rotation of each of the motors 13 and 22 (i.e., 360°) by a preset number.); 
determine whether movement of the turning shaft is limited and acquire a limit position determination angle corresponding to the absolute steering angle when it is determined that movement of the turning shaft is limited (See at least paragraph 28 and 34); and 
Suzuki does not explicitly teach element of 
compare a first stroke width which is a sum of an absolute value of the limit position determination angle on a right side and an absolute value of the limit position determination angle on a left side with a stroke threshold value corresponding to an entire stroke range of the turning shaft when an angle which indicates that the turning shaft is located at an end position and which is correlated with the absolute steering angle is defined as an end-position-corresponding angle and the limit position determination angles on the right and left sides are acquire, and set the end-position-corresponding angles on the right and left sides based on the limit position determination angles on the right and left sides when the first stroke width is greater than the stroke threshold value.
Toko teaches element of:
compare a first stroke width which is a sum of an absolute value of the limit position determination angle on a right side and an absolute value of the limit position determination angle on a left side with a stroke threshold value corresponding to an entire stroke range of the turning shaft when an angle which indicates that the turning shaft is located at an end position and which is correlated with the absolute steering angle is defined as an end-position-corresponding angle and the limit position determination angles on the right and left sides are acquire, and set the end-position-corresponding angles on the right and left sides based on the limit position determination angles on the right and left sides when the first stroke width is greater than the stroke threshold value (See at least abstract and paragraph 4 and 6; steering control device includes a feedback processing portion configured to control a current flowing through a motor to a current command value; an end determination processing portion configured to determine whether a turning angle of steered wheels has reached a limit angle; and an end-time limit processing portion configured to limit a magnitude of the current command value to a magnitude of a limited current value or smaller, when the end determination processing portion determines that the turning angle has reached the limit angle. The limited current value is a value obtained by performing correction to decrease a magnitude of a detected value of the current flowing through the motor at a time when the end determination processing portion determines that the turning angle has reached the limit angle, based on a degree of a decrease in a magnitude of a rotational speed of the motor. … The steering control device executes control that reduces an impact that is generated at a time when a steering angle of a steering wheel reaches a specified amount, which leads to so-called end abutment, and thus, a turning angle of steered wheels reaches a limit angle. The control device determines that the end abutment has occurred when an absolute value of steering torque is equal to or larger than a threshold and an absolute value of a changing rate of the steering torque is equal to or larger than a threshold. When the control device determines that the end abutment has occurred, the control device obtains a current immediately before occurrence of the end abutment as a present assist current by using a phase delay of a low pass filter (paragraph [0022]). Then, the control device controls a motor such that a value of a current flowing through the motor coincides with a value obtained by sequentially subtracting a current value of a surplus current waveform, which is stored in advance, from the present assist current. This suppresses an increase in the current flowing through the motor, which occurs when a rotational speed of the motor is abruptly decreased due to the end abutment and an induced voltage is thereby decreased. In addition, the value of the current flowing through the motor is controlled to a value that is appropriate for maintaining the above turning angle at the limit angle (paragraph [0041]). … . n aspect of the disclosure relates to a steering control device configured to control a steering system including a turning actuator that turns steered wheels of a vehicle. The steering system assists turning of the steered wheels in accordance with steering of a steering wheel. The turning actuator includes a motor. The steering control device includes a feedback processing portion configured to control through feedback a current flowing through the motor to a current command value; an end determination processing portion configured to determine whether a turning angle of steered wheels has reached a limit angle determined by a structure of the steering system; and an end-time limit processing portion configured to limit a magnitude of the current command value for the motor to a magnitude of a limited current value or smaller, when the end determination processing portion determines that the turning angle has reached the limit angle. The limited current value is a value obtained by performing correction to decrease a magnitude of a detected value of the current flowing through the motor at a time when the end determination processing portion determines that the turning angle has reached the limit angle, based on a degree of a decrease in a magnitude of a rotational speed of the motor. In other words, the end-time limit processing portion limits the magnitude of the current command value for the motor to the magnitude of the limited current value or smaller, when the end determination processing portion determines that the turning angle has reached the limit angle, the limited current value being set based on the decrease amount by which the magnitude of the rotational speed of the motor is decreased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include compare a first stroke width which is a sum of an absolute value of the limit position determination angle on a right side and an absolute value of the limit position determination angle on a left side with a stroke threshold value corresponding to an entire stroke range of the turning shaft when an angle which indicates that the turning shaft is located at an end position and which is correlated with the absolute steering angle is defined as an end-position-corresponding angle and the limit position determination angles on the right and left sides are acquire, and set the end-position-corresponding angles on the right and left sides based on the limit position determination angles on the right and left sides when the first stroke width is greater than the stroke threshold value as taught by Toko in the system of Suzuki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Suzuki teaches wherein the electronic control unit is configured to set the end-position-corresponding angle on only one side of the right and left sides based on a plurality of limit position determination angles on the one side when the plurality of limit position determination angles on only the one side is acquired (See at least paragraph 28 and 34).

Regarding claim 3, Suzuki teaches wherein, when distances between the plurality of limit position determination angles on the one side and a vehicle center angle indicating the absolute steering angle at which a vehicle travels forward are defined as center separation angles, the electronic control unit is configured to set only the end-position-corresponding angle on the one side based on the plurality of limit position determination angles on the one side when the center separation angles are greater than a preset end position determination threshold value (See at least paragraph 28, 34 and 37).

Regarding claim 4, Suzuki teaches wherein, when the limit position determination angle on the other side of the right and left sides is acquired after only the end-position-corresponding angle on the one side has been set, the electronic control unit is configured to compare a second stroke width which is a sum of an absolute value of a value based on the plurality of limit position determination angles on the one side and an absolute value of the limit position determination angle on the other side with the stroke threshold value and to set the end-position-corresponding angle on the other side based on the limit position determination angle on the other side when the second stroke width is greater than the stroke threshold value (See at least paragraph 28, 34, 60 and 80).

Regarding claim 5, Suzuki teaches wherein, when the limit position determination angle on the other side of the right and left sides is acquired after only the end-position-corresponding angle on the one side has been set, the electronic control unit is configured to compare a second stroke width which is a sum of an absolute value of a value based on the plurality of limit position determination angles on the one side and an absolute value of the limit position determination angle on the other side with the stroke threshold value and to discard the end-position-corresponding angle on the one side when the second stroke width is equal to or less than the stroke threshold value (See at least paragraph 80 and 84).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toko et al. (US 2018/0057047 A1) disclsoes steering control device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662